      Case 2:21-cv-00371-JCM-EJY Document 1 Filed 03/04/21 Page 1 of 4




      RESNICK & LOUIS, P.C.
 11   Melissa J. Roose, Esq., SBN: 7889
      mroose@rlattorneys.com
 22   Joshua Y. Ang, Esq., SBN: 14026
      jang@rlattorneys.com
 33   8925 W. Russell Road, Suite 220
      Las Vegas, NV 89148
 44
      Telephone: (702) 997-3800
 55   Facsimile: (702) 997-3800
      Attorneys for Defendants Leul Abraham Tekle and
 66   Meron Enterprises, Inc.

 77                               UNITED STATES DISTRICT COURT
 88                                       DISTRICT OF NEVADA
  9
 9
10    TANISE HILL,                                        CASE NO.:
10
11
11                           Plaintiff,
12                                                        DEFENDANTS’ NOTICE OF
12    vs.                                                 REMOVAL PURSUANT TO 28 U.S.
13                                                        CODE § 1446
13
14    LEUL ABRAHAM TEKLE; MERON
14    ENTERPRISES, INC., a Texas Corporation;
15    DOE INDIVIDUALS 1-20, inclusive; and
15    ROE ENTITIES 1-20, inclusive,
16
16                          Defendants.
17
17
18           Defendants, LEUL ABRAHAM TEKLE (“Tekle”) and MERON ENTERPRISES, INC.
18
19    (“MERON”) (collectively “Defendants”), by and through their counsel of record, Melissa J.
19
20    Roose, Esq. and Joshua Y. Ang, Esq., of the law offices of RESNICK & LOUIS, P.C., hereby
20
21    give notice of removal of this action to the United States District Court for the District of
21
22    Nevada from the Nevada Eighth Judicial District Court in and for Clark County. This Notice
22
23    of Removal is signed pursuant to Fed. R. Civ. P. 11.
23
24           In support of this Notice of Removal, Defendants state and allege as follows:
24
25           1. This Court has original jurisdiction over the subject matter of this action under the
25
26
                 provisions of 28 U.S.C. §1332 in that there is complete diversity between the parties
26
27
                 and more than $75,000 in controversy, exclusive of interests and costs.
28
                                                      1
      Case 2:21-cv-00371-JCM-EJY Document 1 Filed 03/04/21 Page 2 of 4




 11        2. Meron is a defendant in the above-entitled action now pending in the Eighth Judicial

 22           District, Clark County, Nevada, Case No. A-20-821459-C. Meron is a Texas

 33           Corporation with its principal place of business in that state.

 44        3. Tekle is a defendant in the above-entitled action now pending in the Eighth Judicial

 55           District, Clark County, Nevada, Case No. A-20-821459-C. Upon information and

 66           belief, Tekle is a citizen of the State of South Dakota.

 77        4. Plaintiff, Tanise Hill, is a citizen of the State of Nevada.

 88        5. With respect to the amount in controversy, Plaintiff asserts total medical specials of
  9           $258,702 (inclusive to which is the surgical cost estimate recommendation of Jason
 9
10            E. Garber, MD, FAANS, FACS for an artificial disc replacement at C5-C6 levels) in
10
11            addition to other categories of damages such as pain and suffering. See Exhibit A,
11
12            Declaration of Counsel. Thus, the amount in controversy exceeds $75,000, and this
12
13            Court has jurisdiction to entertain this matter based on diversity jurisdiction.
13
14         6. The Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)(3) as it is being
14
15            filed less than one (1) year from the date Plaintiff filed her Complaint on September
15
16            18, 2020 and within thirty (30) days of defense counsel’s confirmation on or about
16
17            March 2, 2021 that Plaintiff’s alleged medical specials total $258,702.
17
18
           7. Copies of Plaintiff’s Initial Appearance Fee Disclosure, Complaint and Affidavits
18
19
              Of Service/Of Compliance are attached hereto as Exhibit B. This constitutes all of
19
20
              the papers and pleadings served on Defendants.
20
21
           8. Copies of Defendants’ Initial Appearance Fee Disclosures, Answer, NRCP 7.1
21
22
              Disclosure Statement and Jury Demand are attached hereto as Exhibit C. This
22
23
              constitutes all of the papers and pleadings filed by Defendants.
23
24
           9. Defendants have concurrently filed a copy of this Notice of Removal with the Clark
24
25
              County District Court Clerk and have served a copy of this document upon Plaintiff.
25
26
26
27
28
                                                     2
      Case 2:21-cv-00371-JCM-EJY Document 1 Filed 03/04/21 Page 3 of 4




 11          Based upon the foregoing, Defendants hereby remove the above action now pending in

 22   the Eighth Judicial District, Clark County, Nevada, Case No. A-20-821459-C, to this Court.

 33          DATED this 4th day of March, 2021.

 44                                               RESNICK & LOUIS, P.C.

 55

 66                                               /s/ Melissa J. Roose
                                                  MELISSA J. ROOSE, ESQ.
 77                                               Nevada Bar No. 7889
                                                  JOSHUA Y. ANG, ESQ.
 88                                               Nevada Bar No. 14026
                                                  8925 West Russell Road, Suite 220
  9                                               Las Vegas, NV 89148
 9
                                                  Attorneys for Defendants Leul Abraham Tekle and
10                                                Meron Enterprises, Inc.
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                     3
      Case 2:21-cv-00371-JCM-EJY Document 1 Filed 03/04/21 Page 4 of 4




                                     CERTIFICATE OF SERVICE
 11
             Pursuant to the Federal Rules of Civil Procedure and the Court’s Local Rules, the
 22
      undersigned hereby certified that on this day, March 4, 2021, a copy of the foregoing document
 33
      was served upon all parties and counsel of records through the Court’s CM/ECF system.
 44

 55
      Steve Dimopoulos, Esq.
 66   Michael C. Lafia, Esq.
      DIMOPOULOS INJURY LAW
 77   6671 South Las Vegas Boulevard, Suite 275
      Las Vegas, Nevada 89119
 88   ml@stevedimopoulos.com
  9   Attorneys for Plaintiff
 9
10
10
11
11                                                ___/s/ Jennifer L. Meacham _____________
12                                                An Employee of Resnick & Louis, P.C.
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                     4
